For Venezuelans, Latin 
Americans and Caribbeans, it is an honour, Sir, to have 
you as President of the General Assembly at this 
session. No one is a more authentic Christian than a 
progressive Christian. It is a risky position and one 
which requires sacrifice for a person like yourself, 
whose life has been a testament to his lofty values. 
Indeed, this criterion is valid for Muslims, Jews, 
Buddhists, animists, Hindus, atheists, and so on if their 
lives are a testament to their respective ethical 
obligations. 
 There is another religion whose adherents and 
priests preach from their temples. It is the religion of 
neoliberalism, whose god is the market. 
 A few years ago, a well-known academic, 
captivated by his own materialistic image, announced 
the end of history, claiming that we had reached not the 
fountain of eternal youth but the secret to eternal 
prosperity. Today, prompted by the sixtieth anniversary 
of the Universal Declaration of Human Rights, we 
qualify that thought as a curse that reflects the 
insensitivity of the most egotistical and corrupt. 
 At the time of the French Revolution someone 
said “Freedom, how many crimes are committed in 
your name?” These days we could say “Free market, 
  
 
08-53141 22 
 
how much poverty, how much violence, how much 
torture, how many wars, how many invasions, how 
much oppression, how much social injustice is 
committed in your name?” We are, therefore, 
sympathetic with President Nicolas Sarkozy’s peace 
initiatives and his appropriate ideas about a regulated 
capitalism and a summit of countries affected by the 
financial crisis. 
 Accustomed as we were to suffering the perverse 
effects of the brutal application of neoliberal policies, 
today we see the pain, anguish and anger of millions of 
our brothers in the United States. They have been 
swindled by upper-class criminals, an experience that 
we Venezuelans know well. 
 Since memory is fragile and the neoliberal global 
dictatorship uses private communications media to hide 
its crimes, allow me to recount a terrible event that 
occurred in the country that was the first lab rat for the 
most radical formula from Wall Street and the 
International Monetary Fund. I am speaking of my 
country, Venezuela. 
 In only two days, in February 1989, a 
spontaneous people’s rebellion was mercilessly 
crushed. It was a protest against the application, 
without anaesthesia, of the magic formulas that the 
great financial centres imposed on us. Several 
non-governmental human rights organizations at the 
time registered thousands of deaths, but the official 
statistics recognized only 259 dead, without 
mentioning those who were injured or material 
damage — only 259 dead in two days. 
 As a diplomat in those terrible days, I assumed 
that there would be complaints and condemnations 
from friendly Governments with good human-rights 
track records. Nothing of the sort happened. Venezuela 
was the pet project of Latin American democracies 
and, at the same time, a neoliberal laboratory whose 
failure had to be kept secret. The media accomplices of 
yesterday that kept these crimes secret are the same 
that today slander the democratic, peaceful, socialist 
revolutionary Venezuelan process led by President 
Hugo Chávez. 
 In Venezuela we practice extreme democracy: 
extreme freedom of expression, extreme participation, 
extreme challenge to the neoliberal monster and 
extreme commitment to social justice, hence the 
international media campaign to attempt to slander and 
stifle democracy in Venezuela. The instruments of that 
campaign have a name: the Fox network in the United 
States, the Grupo de Diarios de América, the Inter 
American Press Association, the neocolonialist group 
Promotora de Informaciones, S.A., the El Pais daily, 
the Cadena de Ondas Populares de España (COPE) 
radio network of the blessed Catholic Bishops’ 
Conference of Spain, the El Mercurio daily in Chile, 
the El Universal daily in Mexico, the pro-coup 
Venezuelan television station Globovision, and many 
other lackeys of the international far right. 
 That brings to mind a topic that no one talks 
about. Some people think that Nelson Mandela did 
away with apartheid. In the United States, the people 
we see on the television screens are like the people we 
see in the streets. Not so in Latin America, in 
Venezuela and in multi-ethnic Latin American 
countries. On their televisions we do not see people of 
mixed races, nor indigenous people, nor Afro-Latin 
Americans unless they are playing the role of the 
servants. Hence the racist hatred against the indigenous 
majority in Bolivia. Racism is the most perverse form 
of discrimination. In the worst dictatorships and under 
persecution, it is possible to hide one’s thoughts, faith 
and political affiliation. But what one can never hide is 
the colour of one’s skin. 
 Democracy, international social justice and peace 
cannot survive under the schemes of unilateralism and 
the muscular exercises of hegemonic powers. Dissent 
should not be punished but rather recognized as an 
expression of democratic and pacifist values. 
Appreciation of and respect for those who are different 
is a guarantee of the fulfilment of the principles 
enshrined in the United Nations Charter. Democracy 
and peace should stem from creativity and the 
confidence generated by the variety of ideas, colours, 
interests and proposals. 
 Progressive democracy has burgeoned in Latin 
America and the Caribbean, particularly within the past 
10 years, just as the continent has been undergoing 
profound social change. Long ago, during the sixties 
and seventies, the magic solution to attain the complete 
democracy and social progress that some preached was 
through free and transparent elections, although in 
certain select circumstances the elections were neither 
very democratic nor very transparent. Nevertheless, 
they were welcomed into the so-called democratic 
club, since they adhered to unspoken patterns of 
political behaviour dictated by the global metropolis. 
 
 
23 08-53141 
 
 It is a fact that today in Latin America elections 
are more participatory, more transparent and freer than 
ever. Nevertheless, the results are not welcomed when 
the winners have previously been labelled as villains 
by the imperial super-Power. 
 The spectre of progressive democracy is lying in 
wait for the continent of social injustice. People are 
deciding their own destiny, as they should. But they are 
making this choice with a clear preference for leftist 
movements that offer a response to their circumstances. 
That does not suit the far right, which is no lover of 
democracy, as much as it claims to be. 
 That reminds me to some extent of Henry Ford, 
when he spoke of his great success in selling the 
Model T. He said “Any customer can have a car 
painted any colour that he wants so long as it is black”. 
Something similar is happening with the super-Power 
and its partners on our continent. Anyone who wins 
free and transparent elections monitored by credible 
international observers is accepted, provided that 
person is right-wing. 
 Dissent is not accepted by some people in the 
global village. The new movements, which are 
supported by the majority of those who are excluded, 
are not welcome. The magnates of private media are 
themselves a threat to democracy and freedom, 
aligning themselves with the interests they serve, while 
poisoning the collective psyche of the more timid 
groups in society. 
 Concerted efforts to undermine legitimate 
institutions are being launched and consolidated under 
fundamentalist doctrines. New witch hunts identify that 
phenomenon, and the fundamentalists of the right are 
embarking on well-coordinated and well-financed 
ventures while continuing to sign off on huge corporate 
deals. Such is the case with the Halliburton company, 
whose balance sheets are spattered with Arab and 
American blood. All the while, Al Qaeda is bigger than 
ever, and the weapons of mass destruction have still 
not been found. 
 Homegrown right-wing and racist forces, 
emboldened by foreign support, do not recognize the 
legitimacy of new or renewed institutions and cause 
political and social instability and separatism. Look at 
Bolivia. In Ecuador, those groups will not accept the 
overwhelming popular support provided yesterday to 
President Correa’s draft constitution, so we will have 
to invite him to come in and join the axis of evil. 
 In any case, there is not much to worry about 
when it comes to the leftist democracies. They are very 
modern, in the sense that they do not have religious or 
gender police, while on the other hand they are 
antiquated democracies, where those who gain the 
most votes come in first and are elected. 
 The drama of poverty, social exclusion and 
uneven distribution of income still tyrannizes our 
countries. The current model of development is not 
sustainable. It endangers life, the planet and peace. As 
long as there is still hunger, our democracies and our 
environment are threatened. The time for profound and 
demanding changes has come. Secretary-General Ban 
Ki-moon, in his address to this Assembly at its 5th 
meeting, referred to the need for a new understanding 
on business ethics, with more compassion and less 
unconditional faith in the magic of the markets. Greed 
and consumerism have brought about climate change, 
the energy crisis, financial chaos and the food crisis. 
 The world food crisis continues to expand. Food 
has become just a form of merchandise used to 
maximize profits, with the human right to food 
ignored. According to the statistics of the Food and 
Agriculture Organization, global food production has 
consistently exceeded global population growth. That 
means that sufficient food is produced in the world to 
provide more than 2,800 calories every day to each of 
the world’s inhabitants. Close to 18 per cent more 
calories are produced per person than was the case in 
the 1960s, despite the increase in the total population. 
If sufficient food is produced in the world, how can we 
explain the fact that more than 850 million people now 
suffer from hunger or malnutrition, that 25,000 people 
die from hunger every day and that 18,000 of those are 
children?  
 The Secretary-General has stated that 
development is in a state of emergency, and he 
continues to appeal for progress on the Millennium 
Development Goals. 
 Venezuela promotes policies for social inclusion, 
public policies to ensure everyone’s rights. In order to 
build a new model for development on the basis of 
solidarity, social justice, equity, cooperation, respect 
for human rights and the participation of the people, 
Venezuela has a comprehensive social development 
policy based on the human being. The foundation of 
that policy is social missions undertaken through wide-
ranging and free social and economic programmes to 
  
 
08-53141 24 
 
reach out to all sectors of society, with a particular 
emphasis on the most vulnerable, in order to guarantee 
the social and economic rights of our people in peace 
and democracy. 
 With great satisfaction and humility, our country 
can share with the Assembly the progress we have 
achieved in implementing the Millennium 
Development Goals. The number of people in extreme 
poverty has dropped in our country, and there has been 
an increase of 10.8 per cent in primary school 
attendance. Unemployment has dropped from 23 per 
cent to 7 per cent. In recent years, gross domestic 
product expenditures on health have increased by 57.1 
per cent. We provide total coverage to those suffering 
from AIDS. The proportion of the population with 
access to drinking water has increased from 80 per cent 
in 1998 to 95 per cent in 2007. During the period from 
1996 to 2007, infant mortality dropped from 23.4 to 
13.4 per 1,000 live births. 
 Venezuela has made major contributions to 
efforts for cooperation and complementarity between 
the countries of the South. The Bolivarian Alternative 
for the Americas (ALBA), which was established by 
Bolivia, Cuba, Nicaragua, Dominica, Honduras and 
Venezuela, is an initiative that brings together the 
abilities and strengths of its members to bring about 
structural change and the relationships necessary to 
achieve development and continue to exist as sovereign 
and just nations. 
 Petrocaribe is an energy cooperation agreement 
proposed by the Government of Bolivia to resolve the 
asymmetries in the region between energy producers 
and consumers by means of a new, equitable and just 
system of trade between the countries of the Caribbean 
region. 
 The Union of South American Nations 
(UNASUR) is an ongoing political endeavour, which, 
in its short existence, has shown that it is politically 
effective and respects the sovereignty of peoples. It has 
arrived at common positions on projects in the fields of 
energy, social affairs, finance, education, 
infrastructure, dispute resolution and defence, and has 
gone beyond mere talk to become part of daily life of 
the citizens of South America. The recent unanimous 
support of President Evo Morales and democracy in 
Bolivia is a good example of that. 
 The President of the General Assembly, 
Mr. Miguel d’Escoto Brockmann, stated that more than 
a half of the peoples of the Earth languish in hunger 
and poverty while ever-increasing amounts of money 
are wasted on arms, wars, luxury items and totally 
superfluous and unnecessary goods. 
 That addiction to war is the only thing that can 
explain the fact that, after the collapse of the Soviet 
Union, war-loving countries and alliances continued to 
chip away, day after day, at Russian democracy and to 
intrigue in the region against Moscow instead of 
abandoning their threats of war and trying to resolve 
the lack of trust that is the source of conflict and 
violence. It is a disgraceful situation that has not 
wanted for ignorant cowboys who think they are 
heroes. The Russian bear is awakening from its 
hibernation. 
 How many human lives have we lost among 
Iraqis, Americans, Latin Americans, Europeans, Asians 
and Africans? And how many lives could we save if the 
resources devoted to war and to the recovery of 
financial institutions were devoted instead to social 
investment? 
 The reform process requires the adoption of 
measures to strengthen the authority of the General 
Assembly, including on matters of international peace 
and security, given that it is the principal deliberating, 
participatory and democratic body of the Organization. 
Venezuela supports the expansion of both the 
permanent and non-permanent membership of the 
Security Council, the abolishment of the 
antidemocratic post-war mechanism of the veto and the 
improvement of the Council’s working methods, so 
that it may be more transparent and accessible and so 
that never again will anyone resort to lying to the 
Council. 
 We must remain vigilant to ensure that the 
Human Rights Council continues to operate on the 
basis of principles of impartiality, objectivity and 
non-selectivity without stigmatizing anyone and to 
promote constructive dialogue, without diversions 
about certification, cooperation without preconditions 
or vetoes, and respect for the particular circumstances 
of nations and regions, as well as for our diverse 
historical, cultural and religious pasts. 
 We reject racist, xenophobic and discriminatory 
measures that clearly deny the human rights that 
should apply universally to all, including migrants. 
Criminalizing migrants and their families violates their 
fundamental rights. Measures such as the Return 
 
 
25 08-53141 
 
Directive approved by the European Parliament incite 
racism, xenophobia and other forms of discrimination 
and intolerance. That is incompatible with the defence, 
promotion and protection of human rights, democracy 
and the rule of law. We prefer a Europe of light, 
integration and reconciliation to a Europe of shadows. 
 We know that we are not at the end of history; we 
are not even at the beginning of the end of history. 
What we do know is that we are apparently at the close 
of a chapter of history, at the end of a neoliberal 
nightmare in which unbridled capitalism — as John 
Paul II described it — social violence and the 
persistent worldwide violation of all human rights 
prevailed. 
 This afternoon, the House of Representatives of 
the United States of America took an historic decision 
whose effects will be felt throughout the world in the 
times to come. Very soon next year, we hope to be able 
to say that the worst has past and that the perverse 
effects of the religion of the market will be replaced, 
God willing, on the global level, allowing us to move 
towards democracy, progress and social justice, 
ensuring peace among nations — among nations that 
are free and stand together, among nations that are 
united. 